164 S.E.2d 618 (1968)
3 N.C. App. 353
STATE of North Carolina
v.
Melvin LANE.
No. 686SC320.
Court of Appeals of North Carolina.
December 31, 1968.
*619 Atty. Gen. T. W. Bruton and Staff Atty., Christine Y. Denson, Raleigh, for the State.
Jones, Jones & Jones by Joseph J. Flythe, Ahoskie, for defendant appellant.
CAMPBELL, Judge.
The defendant assigns as error (1) the failure of the trial court to sustain the motion for judgment as of nonsuit and to dismiss the action and (2) the charge of the trial court.
The defendant contends that the motion for judgment as of nonsuit should have been sustained because all of the evidence tends to show that the death was accidental. He argues that where the State relies upon a statement made by the defendant, which statement tends to exculpate the defendant, the State is bound by it and the case should be dismissed as of nonsuit. He cites the following cases in support of this contention: State v. Church, 265 N.C. 534, 144 S.E.2d 624; State v. Bruton, 264 N.C. 488, 142 S.E.2d 169; State v. Roop, 255 N.C. 607, 122 S.E.2d 363; State v. Carter, 254 N.C. 475, 119 S.E.2d 461; State v. Honeycutt, 250 N.C. 229, 108 S.E.2d 485; State v. Watts, 224 N.C. 771, 32 S.E.2d 348; State v. Todd, 222 N.C. 346, 23 S.E.2d 47; State v. Fulcher, 184 N.C. 663, 113 S.E. 769. However, each of these cases is readily distinguishable from the case at bar.
The statement made by defendant Melvin Lane to the investigating deputy sheriff not only asserted that the death was accidental, it indicated that there had been some difficulty between the defendant and deceased outside the dance hall; that the deceased had taken the knife away from the defendant and had cut the defendant on the finger with this knife; that the argument continued inside the dance hall; and that while they were arguing, the defendant was holding the knife in position with the blade up when the deceased was stabbed. The evidence did not completely exculpate the defendant because accidental death was not conclusively shown. There was some intimation of ill will or a quarrel between the defendant and the deceased, and the defendant was holding the knife in such a manner as to indicate an intentional use thereof.
"Upon a motion for judgment of nonsuit the evidence offered by the State must be taken in the light most favorable to the State and conflicts therein must be resolved in the State's favor, the credibility and effect of such evidence being a question for the jury." State v. Church, supra.
Applying this rule to the case at the bar, the conflicts in the testimony presented a question for the jury to determine. Therefore, the case was properly submitted to the jury. State v. Foust, 258 N.C. 453, 128 S.E.2d 889.
This assignment of error is overruled.
The defendant contends that the trial court's charge erroneously placed the burden of establishing accidental death on him. However, "involuntary manslaughter" was properly defined and the burden of satisfying the jury beyond a reasonable doubt of all the necessary elements of the offense was placed upon the State. No burden was placed upon the defendant. There was no prejudicial error in this charge and a review of the record discloses that the trial was fair and impartial.
This assignment of error is overruled.
No error.
MALLARD, C. J., and MORRIS, J., concur.